Citation Nr: 1140602	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-03 039	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa

ISSUES

1.  Entitlement to an initial compensable rating for right tympanic membrane perforation with hearing loss.

2.  Entitlement to service connection for arthritis of the fingers.

3.  Entitlement to service connection for arthritis of the neck.

4.  Entitlement to service connection for arthritis of the ankles.

5.  Entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to August 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Appeals Management Center (AMC) in Washington, DC, which granted entitlement to service connection for right tympanic membrane perforation with hearing loss and assigned a noncompensable evaluation, and an October 2008 rating decision by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for arthritis of the knees, fingers, ankles and neck.  (By a November 2005 action, the Board had remanded a claim for a temporary total rating, but the Veteran later withdrew his appeal of that issue in a July 2006 statement.)

A hearing on the matter of entitlement to an initial compensable rating for right tympanic membrane perforation with hearing loss was held before a Decision Review Officer in March 2008.  A copy of the hearing transcript has been associated with the file.  A hearing before a member of the Board was scheduled for August 22, 2011; however, the Board member assigned to conduct the hearing has reported that the Veteran did not appear for the hearing.

Following the certification of his appeals to the Board, the Veteran submitted additional evidence, specifically private treatment records dated in October 2010 and January 2011, without a waiver of RO consideration.  However, the newly submitted evidence makes no mention of hearing loss or arthritis of the fingers, and is therefore not pertinent to those claims.  Thus, the Board finds that proceeding with these matters does not affect the Veteran's procedural rights.

(The issues of entitlement to service connection for arthritis of the neck, ankles, and knees are addressed in the REMAND that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's loss of hearing acuity in the right ear has been no worse than level II by VA standards.

2.  Any arthritis of the fingers did not begin during service or within the first post-service year; nor is it otherwise related to the Veteran's period of military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for right ear tympanic membrane perforation with hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Codes 6100, 6211 (2011).

2.  The Veteran does not have arthritis of the fingers that is the result of disease or injury incurred in or aggravated by active military service, nor may arthritis of the fingers be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated March 2007 and May 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and the way initial disability ratings and effective dates are established. 

VA has also fulfilled its duty to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with the claims decided herein, and the examinations have provided the information necessary to apply pertinent laws and regulations.  The duties to notify and assist have been met.

Higher Initial Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that in determining the present level of a disability for any initial rating claim, the Board must consider the possible award of staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).   In other words, where the evidence contains factual findings that demonstrate distinct time periods during which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the claim, the assignment of staged ratings would be necessary.

Evaluations for hearing loss are determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In the Veteran's case, he is service connected for impaired hearing in only his right ear.  In order to determine the percentage evaluation from Table VII in cases such as this, the non-service-connected ear will be assigned a designation of level I, subject to the provisions of § 3.383.  38 C.F.R. § 4.85(f).  Section 3.383 pertains to special consideration for paired organs.  Compensation is payable for certain combinations of service-connected and non-service-connected disabilities as if both disabilities were service connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  The provision applies when hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).

In this case, on no occasion has the service-connected right ear hearing loss found to be compensable to a degree of 10 percent.  Therefore, the provisions of 38 C.F.R. § 3.383 do not apply and, for purposes of evaluating the current level of severity of the Veteran's service connected right ear hearing loss, the hearing loss in the non-service-connected left ear will be assigned a designation of level I under the rating criteria.

As a preliminary matter, the Board notes that audiograms performed in February 1999, July 1999 and February 2000 yielded uncertified results, and the Board is not in a position to interpret the audiograms.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In addition, the Veteran received a private evaluation of his hearing loss in March 2000 which diagnosed sensorineural hearing loss in the right ear, but an audiogram was not provided.  Thus, the March 2000 private report is inadequate for rating purposes.

The results of April 2000 VA audiological testing were as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
30
30
30
30

Speech discrimination was 92 percent in the right ear.

The results of October 2006 VA audiological testing were as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
35
30
35
33

Speech discrimination was 92 percent in the right ear.

The results of June 2008 VA audiological testing were as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
35
35
30
35
34

Speech discrimination was 88 percent in the right ear.

The results of January 2009 VA audiological testing were as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
40
35
40
39

Speech discrimination was 88 percent in the right ear.

By intersecting the column in Table VI for average pure tone decibel loss falling between 0 and 41 with the line for percentage of speech discrimination falling between 84 and 90, the resulting numeric designation for the right ear is II.  As noted by comparing the results above, this latter audiogram showed right ear hearing acuity worse than before.  Nevertheless, even with these results, the Veteran's hearing acuity did not diminish to the point that a compensable rating could be assigned.  

Pursuant to 38 C.F.R. § 4.85(f), the numeric designation for the non-service-connected left ear is level I.  With a numeric designation of II for the right ear and I for the left ear, the point of intersection on Table VII requires assignment of a noncompensable rating under DC 6100.  See 38 C.F.R. § 4.85(h). Thus, a compensable evaluation for right ear hearing loss is not warranted.  38 C.F.R. § 4.85 Table VII.

The Board has considered whether staged ratings should be considered in this matter; however, in this case, the record contains no evidence of a compensable increase in severity of the Veteran's right ear hearing loss since the award of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board recognizes that the service-connected disability includes a perforated tympanic membrane.  Such a disability is to be rated as noncompensably disabling under Diagnostic Code 6211.  Given the analysis above regarding hearing loss, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher initial rating.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has compared the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule.  The Board finds that the Veteran's hearing loss is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has reported that he has difficulty hearing conversations and that his misunderstandings and requests for others to speak louder cause him discomfort at work and in social situations; however, the Board finds that the rating criteria reasonably contemplate the Veteran's disability level.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, there has been no showing of arthritis of the fingers until August 2008, many years after the Veteran's discharge from active service.  Additionally, there was no indication of symptoms due to arthritis shown within a year of miliary service.

The Veteran attributes his arthritis to a motor vehicle accident in service in which he purportedly injured his fingers.  Service treatment records document that the Veteran was involved in two separate motor vehicle accidents during his period of service; however, there is no mention of an injury to the fingers after either accident; nor did the Veteran report any pain in the fingers.  He did report numbness and tingling in the first 3 digits in November 1989; however, his neurological symptoms were attributed to a right brachial plexus injury for which he has been separately service connected.  The Veteran's March 1991 separation examination makes no mention of any trauma to the fingers sustained during the Veteran's motor vehicle accidents, although it does note other injuries and sequelae resulting from the accidents.  

The Veteran underwent a VA examination in September 1991, but did not report any pain in his fingers or finger injury sustained during service.  During an April 1994 peripheral nerves examination, the Veteran reported pain in the 3rd, 4th and 5th digits of the right hand, but did not indicate that they were injured in the accident.  A nerve conduction study was normal, and his pain was attributed to chronic myofascial pain.  There was no evidence of arthritis, and the examiner could not otherwise explain the Veteran's pain.  A private August 1994 nerve conduction study was also normal.  

The Veteran underwent a VA examination of his hand and fingers in August 2008.  The claims folder was reviewed.  The Veteran advised the examiner that he had injured the first three digits of his right hand in an in-service motor vehicle accident.  X-rays of the Veteran's fingers showed arthritis in all 5 distal interphalangeal joints and in the proximal interphalangeal joint of the right 5th digit.  The examiner noted that the 4th and 5th digits of the right hand, which the Veteran stated were uninjured in the crash, actually had more arthritis than the fingers that were reportedly injured.  He pointed out that arthritis does not result from joint trauma unless the surface of the joint is damaged; thus, the Veteran's joint complaints were not related to his military service or to his in-service motor vehicle accidents.  

Upon review, the Board finds that the preponderance of the evidence is against the claim.  Service treatment records are devoid of references to injury to the fingers during the Veteran's motor vehicle accidents or at any other time during service.  There are no complaints referable to the finger joints during service.  A musculoskeletal examination at service discharge was normal, and the Veteran did not report any finger injuries on his Report of Medical History.  Although the Veteran has reported numbness and tingling in the fingers, those symptoms have been attributed to the brachial plexus injury for which he is separately service connected.  Arthritis in the finger joints was diagnosed via X-ray during the Veteran's August 2008 VA examination, but the examiner found that the Veteran's arthritis was not related to an in-service motor vehicle accident in the absence of evidence of trauma to the joints.  The examiner is a medical professional and competent to render an opinion in this matter; moreover, his opinion is reasonably based on review of the claims folder and a physical examination of the Veteran.  There is no competent evidence contrary to his opinion.  The Board thus finds that service connection for arthritis of the finger joints is not warranted.

In adjudicating this claim, the Board must also assess the competence and credibility of the lay evidence presented by the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran is competent to attest to his observations of pain in the fingers.  Layno; 38 C.F.R. § 3.159(a)(2).  However, he is not competent to diagnose the cause of the pain, or render an opinion as to the cause or etiology of the pain, because he does not have the requisite medical expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

On review, the Board finds that the Veteran's allegations of in-service incurrence and a continuity of symptomatology from service are not consistent with the remaining evidence of record and therefore are not credible.  There are no references to finger problems in service, nor did the Veteran report a history of a finger injury or finger pain on his Report of Medical History.  A musculoskeletal examination conducted upon discharge showed no finger abnormalities.  

Furthermore, there is no evidence of post-service clinical treatment for pain in the finger joints until many years after the Veteran's discharge, even though the Veteran was examined for other injuries resulting from his in-service motor vehicle accidents.  During examinations, the Veteran has sometimes indicated that his first three digits were injured, and at other times stated that his last three digits were injured.  The inconsistency with which the Veteran reports his injuries also diminishes his credibility.  

Additionally, the Veteran filed a claim for service connection for brachial plexus injury in 1991, right after his discharge from active service, and did not mention a finger injury.  The Board does not find it likely that a finger injury in service resulted in chronic pathology, but went unnoticed on the separation examination, with no recorded treatment for many years, and was not mentioned in August 1991 when the Veteran was aware of the compensation program and was actively seeking benefits for another disability.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is not credible and therefore will be given no weight.  For all these reasons, the preponderance of the evidence is against this claim of service connection.


ORDER

Entitlement to an initial compensable disability evaluation for right tympanic membrane perforation with hearing loss is denied.

Service connection for arthritis of the fingers is denied.


REMAND

The Veteran has joint pain in the knees, ankles, and neck, which he asserts is the result of two in-service motor vehicle accidents.  Review of the Veteran's service treatment records reflects two reports of a right ankle injury in April and July 1988, prior to the Veteran's accidents, although there was no further mention of ankle pain or ankle injuries.  The Veteran was afforded a VA examination in August 2008, during which ossicles of the ankles were noted; however, no etiology was provided; nor were the reports of a right ankle injury during service discussed.

The August 2008 examination also found a limited range of motion of the Veteran's cervical spine; however, no etiology for any cervical spine disability was provided; nor were several reports of in-service cervical spine pain discussed.  

The Veteran is also claiming service connection for a knee disorder, and advised the examiner that he had had bilateral knee pain since service, but no X-ray studies of the Veteran's knees were conducted and the examiner did not comment on the nature or the etiology of the knee pain.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Thus, a VA examination of the Veteran's cervical spine, ankles, and knees should be scheduled.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Schedule an examination of the Veteran to determine the nature and etiology of any cervical spine, ankle and/or knee disorder.  The examiner should review the claims folder prior to the examination.  A copy of this remand should also be provided to the examiner, and all indicated tests, including X-ray studies, should be conducted. 

For any cervical spine, ankle or knee disorder found, the examiner should provide an opinion as to medical probabilities that any diagnosed disorder is attributable to the Veteran's period of military service.  The examiner should specifically address the reference to an ankle injury and neck pain in service and the likelihood that current disability is attributable to either.  Specific consideration should be given to whether any knee disability has been caused or made worse by already service-connected left patella chondromalacia.  The 

rationale for each opinion should be explained in detail.  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disability or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  After the above has been completed, re-adjudicate the issues remaining on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case. The Veteran must then be given an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


